Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-13, 15-17 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/22 has been entered.
 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al., US Patent 7,373,489 (hereinafter Brooks) in view of Marshall et al., US Patent 7,100,021 (hereinafter Marshall), further in view of Diamos et al., US Patent Application Publication 2016/0019066 (hereinafter Diamos).
Regarding claim 13, Brooks teaches:
A method of debugging a processing system comprising a first tile and a second tile, wherein the first tile comprises a first execution unit for executing machine code instructions and the second tile comprises a second execution unit for executing machine code instructions (see e.g. figs. 1, 2, multiple cores with execution units), the method comprising: reading an exception indicator in a debug tool and accessing an exception raised signal of the first tile (see e.g. col. 10 lines 16-53, trap logic unit detects an exception event in a core), wherein the exception raised signal indicates: an exception on the first tile in which a first thread run on the first execution unit is excepted and has not executed a first exit instruction (see e.g. col. 10 lines 16-53, instructions occurring after the trapping instruction do not complete therefore the thread has not executed an exit instruction), accessing debug hardware on the first tile to ascertain a cause of an exception raised by the first tile, performing a debug operation to resolve the exception, and deasserting the exception raised signal by the first tile in response to the exception being resolved (see e.g. col. 10 lines 16-53, col. 13 lines 8-25, an exception is ascertained, instructions are flushed, and an exception handler is triggered to handle and resolve the exception), and dealing with a plurality of exception raised signals in sequence until the exception indicator is deasserted (see e.g. Brooks col. 10 lines 16-53, col. 13 lines 8-25, fig. 7, multiple signals can be generated due to an exception).
Brooks fails to explicitly teach wherein communications between the first tile and the second tile are performed according to a bulk synchronous parallel scheme whereby the first tile and the second tile each perform an on-tile compute phase followed by an inter-tile exchange phase.
Marshall teaches a bulk synchronous parallel scheme whereby a column or feature group performs a compute phase before sending data through the array to be processed by additional tiles (see e.g. col. 6 line 43 – col. 7 line 45, col. 9 lines 13-48).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Brooks and Marshall such that communications between the first tile and the second tile are performed according to a bulk synchronous parallel scheme whereby the first tile and the second tile each perform an on-tile compute phase followed by an inter-tile exchange phase. This would have provided an advantage such as discussed by Marshall: “Advantageously, the synchronization mechanism described herein provides "fine grain" synchronization capability without consuming substantial memory resources. That is, the inventive mechanism enhances latency as well as memory resource utilization” (see col. 4 lines 9-13).
Brooks in view of Marshall fails to explicitly teach allowing the first thread to execute the first exit instruction.
Diamos teaches allowing a thread to execute an exit instruction (see e.g. para. [0066]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Brooks, Marshall, and Diamos to include allowing the first thread to execute the first exit instruction. This would have provided an advantage of reducing processing delays by notifying the system that a thread has exited its portion of a program so that the system would not need to wait for the thread, and the system could also allocate the thread’s resources to other threads to improve processing speed.
Regarding claim 15, Brooks in view of Marshall and Diamos teaches or suggests:
The method according to claim 13 wherein the second tile is not in an excepted state and continues to perform its on-tile compute phase and does not commence its inter-tile exchange phase while the first tile is in an excepted state (see e.g. Brooks col. 2 lines 17-21, col. 15 lines 54-59).
Regarding claim 16, Brooks in view of Marshall and Diamos teaches or suggests:
The method according to claim 13 wherein, after the exception has been resolved, the first tile continues with its compute phase until it reaches a synchronisation point at which it issues a synchronisation request (see e.g. Marshall col. 11 line 35 – col. 12 line 10).
Regarding claim 17, Brooks in view of Marshall and Diamos teaches or suggests:
The method according to claim 13 comprising accessing a debug register to ascertain the cause of the exception (see e.g. Marshall col. 11 line 35 – col. 12 line 10).





Allowable Subject Matter
Claims 1-12 are allowed.

Response to Arguments
Applicant’s arguments regarding claims 1-12 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments regarding claims 13, 15-17 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Diamos.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M LINDLOF whose telephone number is (571)270-1024. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M LINDLOF/           Primary Examiner, Art Unit 2183